DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 41, drawn to a sensor comprising a body and an electrical circuit.

Group II, claim(s) 115 and 116, drawn to a sensor comprising a body, first and second electrical contacts and a molecule comprising a hairpin. 

Group III, claim(s) 127, drawn to a hairpin-based sensor comprising a hairpin or a set of hairpins.

Group IV, claim(s) 140 and 141, drawn to a sensor system comprising a plurality of sensory units.

Group V, claim(s) 142-153, drawn to a device comprising a RNA-based sensor configured to be placed in a container including perishable food.

3.	The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: one or more of the claims of Group IV, drawn to a sensor system comprising a plurality of sensory units, were found to be anticipated by the prior art, specifically the X reference of Minshull et al. (U.S. Patent Pub. No. 2002/0127623, cited on IDS of 12/05/2019).  Minshull teaches biosensors comprising diversified components, automated devices and systems for using arrays of nucleic acids or other polymers for screening libraries, identifying compounds and detecting chemical or biochemical stimuli, wherein the biosensors may be multianalyte sensors comprising arrays of biopolymers that each serve as biosensors (see paragraphs 2, 9 and 42).  Minshull further teaches that uses of the arrays may include applications for medical, environmental and industrial diagnostic procedures, such as detection of blood-glucose, ions, cytokines, cytokine receptors, antibodies, antigens, disease markers, narcotics, steroids, viruses, bacteria, small-molecule environmental compounds, metal and biological or chemical warfare agents, and may also be designed to detect non-chemical stimuli such as temperature, sound, ultrasonic stimuli, mass, or optical stimuli (paragraphs 197 and 198).  In addition, Minshull teaches that the biosensor platform is suitable for use as a hand-held or multi-analyte detection device, and may be remotely linked to computational facilities for data analysis (paragraph 62).  As MPEP 1893.03(d) notes “The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.”  In the current case, the claims are drawn to a method of quantifying labels on a substrate in Group IV, but that Group does not make a contribution over the prior art because the invention is anticipated by or made obvious over the prior art.  Therefore, there is no single inventive concept under PCT Rule 13.1 and the lack of unity requirement is proper. 

4.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).

Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637